NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        DEC 3 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

STEEP HILL LABORATORIES, INC.;                  No.    18-15433
JMICHAELE KELLER,
                                                D.C. No. 3:18-cv-00373-LB
                Plaintiffs-Appellees,

 v.                                             MEMORANDUM*

DAVID HAROLD MOORE,

                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Northern District of California
                  Laurel D. Beeler, Magistrate Judge, Presiding**

                         Submitted November 27, 2018***

Before:      CANBY, TASHIMA, and FRIEDLAND, Circuit Judges.

      David Harold Moore appeals pro se from the district court’s order denying

his motion to strike under California’s anti-Strategic Lawsuits Against Public



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The parties consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
      ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Participation (“anti-SLAPP”) statute in plaintiffs’ diversity action. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo. See Safari Club Int’l v.

Rudolph, 862 F.3d 1113, 1119 (9th Cir. 2017). We affirm.

      The district court properly denied Moore’s special motion to strike

plaintiffs’ complaint because the conduct alleged in the complaint did not involve

matters of public interest. See Hilton v. Hallmark Cards, 599 F.3d 894, 906-08

(9th Cir. 2010) (discussing various tests adopted by the California intermediate

appellate courts for determining whether a defendant’s activity involves a matter of

public interest protected by California’s anti-SLAPP statute); Rivero v. Am. Fed’n

of State, Cty. & Mun. Emps., 130 Cal. Rptr. 2d 81, 90-91 (Ct. App. 2003) (dispute

between a former supervisor and employees was not a matter of public interest;

publications do not turn an otherwise private matter into one of public interest).

      Moore’s motion to take judicial notice (Docket Entry No. 23) is denied.

      AFFIRMED.




                                          2                                     18-15433